Title: To James Madison from James Sullivan, 8 July 1804
From: Sullivan, James
To: Madison, James



Sir
Boston July 8th 1804
Men in public office suffer much from the unwarrantable intrusions of others; I have had a great share in this species of trouble, but perhaps never as much as you will have from the freedom of this Letter. I wish to whisper something into the Presidents ear, but cannot venture on the freedom of intruding a letter upon him. There is a general conversation here, that General Lincoln is to be removed from the office of collector of the revenue. That Gentleman has been induced in one instance, at least, to be where he ought not to have been; but I incline to beleive, that he would not have been there if he had expected what did in fact take place. Be this as it may, and even if for any political sentiments, or conduct, he ought to be reprehensible and disapproved of, yet I am convinced, that his removal from office now, would injure the President, and consequently hurt the government. He is, in general, an inoffensive man; he is rather popular than otherwise; the wounds received on the heights of Saratoga would be opened afresh, and wept over, by men, who were, on the day of that battle his enemies, who now dislike him as much as they did then; but whose address and cunning have given them a standing for which they are intirely unworthy. There are, no doubt, men who are seeking places for themselves and friends, and who cannot be well relied on. From these, his removal will be represented as harmless, if not popular, but I have no interest in the thing, and I beleive it would be a wrong measure. We are now in a very critical Situation in this State. The federal party, as they call themselves, begin openly to avow their intention to overthrow the nation, if the overthrow of the present administration cannot be effected without it. I am glad to hear them come out on those Sentiments, of which a late resolve on Elys motion appears to be the substance. The parties being thus at public issue, the republicans are now the federalists, and the others are the Jacobins. We converse now freely, and declare our opposite intentions, to take the field, the one to overthrow the constitution, the other to maintain it. They say, that the people are incapable of a free elective republic, we deny the assertion and say we will never submit to a change in favour of an executive, and legislative independent of the votes of the people. In this serious contest, yet resting in opinions and words, changes of officers, unless for obvious public reasons, may not be as prudent as the measures of the present administration have generally been. I am Sir with great respect your most humble Servant
Ja Sullivan
I wish to add one word to this letter upon a subject wherein I have an interest. The government is injured here, in the minds of men of great consideration on the affair of the Georgia purchase, a great many men who suffer in this concern were bona fide purchasers for a full consideration: and as the government has derived a title from the same source, thereby acknowledging the title to have been in Georgia, and received the grant under a provision of five millions of acres to make the other purchases good, the denial of Justice can never promote the honor, or the interest of the nation. Yrs as above
Ja Sullivan
